DETAILED ACTION
In Applicant’s RCE filed 10/4/21, Applicant requested entry of the Response filed 9/22/21, wherein Applicant amended claim 1. Claims 9-10 were cancelled. Claims 1-8 and 11-23 were pending (claims 17-23 were previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/21 has been entered.
 
Election/Restrictions
Claim 1, as amended by Examiner's Amendment (see below), is allowable (see reasons for allowance below). Claim 17, which was previously withdrawn from consideration as a result of a restriction requirement, has been amended to include all the limitations of claim 1 (see Examiner Amendment below) and, therefore, includes all the limitations of an allowable claim. Previously withdrawn claim 18 depends from claim 17, and claims 19-23, which were previously 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David D’Ascenzo (attorney of record) on 11/30/21.
The application has been amended as follows:
IN THE CLAIMS:
The claims have been amended as follows:
 1. A mandibular advancement device including:
configured to be releasably attached to at least a portion of a lower jaw of a patient;
a lower flange with a lower engagement surface extending upwardly from the lower part;
an upper part that is configured to be releasably attached to at least a portion of an upper jaw of the patient;
an upper flange with an upper engagement surface extending downwardly from the upper part; 
the lower flange being connected to the lower part by a lower one way ratchet means configured to only allow uni-directional posterior movement of the lower flange relative to the lower part, wherein the lower one way ratchet means includes a lower teeth rack on the lower part and a lower ratchet tooth or teeth on the lower flange, wherein the lower teeth rack includes a first end provided at a posterior region of the lower part and an oppositely disposed second end provided at an anterior region of the lower part, wherein the lower flange is configured to disengage the lower part by sliding the lower ratchet tooth or teeth  along the lower teeth rack in the posterior  direction until the lower flange slides off the first end of the lower teeth rack; and  
the upper flange being connected to the upper part by an upper one way ratchet means configured to only allow uni-directional anterior movement of the upper flange relative to the upper part, wherein the upper one way ratchet means includes an upper teeth rack on the upper part and an upper ratchet tooth or teeth on the upper flange, wherein the upper teeth rack includes a first end provided at an anterior region of the upper part and an oppositely disposed second end provided at a posterior region of the upper part, wherein the upper flange is configured to disengage the upper part by sliding the upper ratchet tooth or teeth  along the upper teeth rack in the anterior direction until the upper flange slides off the first end of the upper teeth rack,
wherein, when the lower part and the upper part are fitted to the upper jaw and the lower jaw of  the patient for use in sleep, the lower engagement surface and the upper engagement surface are configured to engage one another to cause anterior advancement of the lower jaw from a reflex path of opening.

2. The mandibular advancement device as claimed in claim 1, wherein only the lower flange is connected to the lower part by the lower one way ratchet means and the device is configured such that an amount of anterior advancement of the lower jaw is adjustable by positioning of the lower flange relative to the lower part.

4. The mandibular advancement device as claimed in claim 1, wherein only the upper flange is connected to the upper part by the upper one way ratchet means and the device is configured such that an amount of anterior advancement of the lower jaw is adjustable by positioning of the upper flange relative to the upper part.

6. The mandibular advancement device as claimed in claim 1, wherein  the device is configured such that an amount of anterior advancement of the lower jaw is adjustable by positioning of the lower flange relative to the lower part and by positioning of the upper flange relative to the upper part.

7. The mandibular advancement device as claimed in claim 1, wherein the  device includes a left said lower  flange, a left said lower one way ratchet  means, a right said lower  flange, and a right said lower one way ratchet means.

8. The mandibular advancement device as claimed in claim 1, wherein the  device includes a left said upper  flange, a left said upper one way ratchet  means, a right said upper  flange, and a right said upper one way ratchet means.

17. A mandibular advancement device including:




a lower part that is configured to be releasably attached to at least a portion of a lower jaw of a patient;
a lower flange with a lower engagement surface extending upwardly from the lower part;
an upper part that is configured to be releasably attached to at least a portion of an upper jaw of the patient;
an upper flange with an upper engagement surface extending downwardly from the upper part; 
the lower flange being connected to the lower part by a lower one way ratchet means configured to only allow uni-directional posterior movement of the lower flange relative to the lower part, wherein the lower one way ratchet means includes a lower teeth rack on the lower part and a lower ratchet tooth or teeth on the lower flange, wherein the lower teeth rack includes a first end provided at a posterior region of the lower part and an oppositely disposed second end provided at an anterior region of the lower part, wherein the lower flange is configured to disengage the lower part by sliding the lower ratchet tooth or teeth along the lower teeth rack in the posterior direction until the lower flange slides off the first end of the lower teeth rack; and  
the upper flange being connected to the upper part by an upper one way ratchet means configured to only allow uni-directional anterior movement of the upper flange relative to the upper part, wherein the upper one way ratchet means includes an upper teeth rack on the upper part and an upper ratchet tooth or teeth on the upper flange, wherein the upper teeth rack includes a first end provided at an anterior region of the upper part and an oppositely disposed second end provided at a posterior region of the upper part, wherein the upper flange is configured to disengage the upper part by sliding the upper ratchet tooth or teeth along the upper teeth rack in the anterior direction until the upper flange slides off the first end of the upper teeth rack,
the lower part being formed from a relatively hard lower shell, a relatively soft lower lining and a heat formable lower inner lining therebetween; and the upper part being formed from a relatively hard upper shell, a relatively soft upper lining and a heat formable upper inner lining therebetween,

wherein, when the lower part and the upper part are fitted to the upper jaw and the lower jaw of the patient for use in sleep, the lower engagement surface and the upper engagement surface are configured to engage one another to cause anterior advancement of the lower jaw from a reflex path of opening.

18. The mandibular advancement device as claimed in claim 17, wherein the  relatively hard upper shell and relatively hard lower shell are formed from polyamide, the heat formable upper inner  lining and heat formable lower inner lining are formed from polycaprolactone  [PCL], and the relatively soft upper  lining and relatively soft lower lining are formed from ethylene vinyl acetate [EVA].

CANCEL claims 19-23

Allowable Subject Matter
Claims 1-8 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The subject matter of independent claims 1 and 17 could either not be found or was not suggested in the prior art of record. The subject matter not found was a mandibular advancement device which includes a lower flange being connected to the lower part by a lower one way ratchet means configured to only allow uni-directional posterior movement of the lower flange relative to the lower part, wherein the lower one way ratchet means includes a lower teeth rack on the lower part and a lower ratchet tooth or teeth on the lower flange, wherein the lower teeth rack includes a first end provided at a posterior region of the lower part and an oppositely disposed second end provided at an anterior region of the lower part, wherein the lower flange is configured to disengage the lower part by sliding the lower ratchet tooth or teeth along the lower teeth rack in the posterior direction until the lower flange slides off the first end of the lower teeth rack; and an upper flange being connected to the upper part by an upper one way ratchet means configured to only allow uni-directional anterior movement of the upper flange relative to the upper part, wherein the upper one way ratchet means includes an upper teeth rack on the upper part and an upper ratchet tooth or teeth on the upper flange, wherein the upper teeth rack includes a first end provided at an anterior region of the upper part and an oppositely disposed second end provided at a posterior region of the upper part, wherein the upper flange is configured to disengage the upper part by sliding the upper ratchet tooth or teeth along the upper teeth rack in the anterior direction until the upper 
The closest prior art of record is Stein (US 2013/0112210) which discloses a mandibular advancement device comprising a lower part, a lower flange, an upper part, and an upper flange that are configured substantially as recited in claims 1 and 17 of the present application. However, as noted by Applicant in the Response filed 9/22/21, Stein discloses a bi-directional jack screw adjustment mechanism that allows for adjustment in both directions and, therefore, fails to disclose one way ratchet means configured to only allow uni-directional movement. Also, Applicant argues that Stein does not disclose a configuration where the upper and/or lower flange can slide off an end of a respective teeth rack and there is no need or reason to modify Stein to have such a configuration due to the bi-directional nature of the jack screw which allows movement in both directions. (Applicant’s arguments page 13). The Office is persuaded by these arguments and agrees that Stein fails to disclose or suggest the above-noted features of claims 1 and 17.
Huge (US 2003/0207225) teaches an orthodontic appliance which includes a force module used for providing a change in spacing (para [0008]) wherein the module may be designed to selectively enable only unidirectional adjustment of an associated screw mechanism to increase the treatment forces and decrease the potential of an undesired reduction of the forces over time (para [0008]) wherein the module has a jack screw whose rotation is controlled by a ratchet (abstract). However, as argued by Applicant, modification of the bi-directional jack screw in Stein to be a mechanism that limits movement to only uni-directional movement (as in Huge) would “impermissibly change the function of Stein’s 
Abramson (US 2011/0036357) teaches a dental appliance which comprises a flange 130 adjustably connected to a base unit 102 by a ratchet mechanism (para [0034]; figs 4-5) which includes a teeth rack on the base unit (housing 110 on base unit 102 — figs 4-5; para [0034]) and a ratchet tooth or teeth on the flange (ratchet 136 is attached to the flange 130 as shown in fig 4 and includes teeth 137 configured to engage teeth on pawl 111 of the housing 110 as shown in fig 5) wherein the base unit and flange can be moved relative to one another by advancing the ratchet along the pawl to accommodate different patients and bite patterns (para [0034)). However, as noted by Applicant (arguments pages 14-15), in Abramson, the ratchet tooth/teeth 136 cannot be pushed all the way through housing 110 to slide through and off the end of the housing because ratchet 136 is integrally formed with flange 130 and due to the size/shape of flange 130 (see i.e. configuration in fig 4), it cannot slide through housing 110 and thus will cause movement to stop when the ratchet teeth slide along the rack in the posterior direction to a point where flange 130 reaches the housing. Thus, in Abramson, the ratchet teeth 136 cannot slide along the rack in the posterior direction to slide off the 
The remaining prior art of record does not cure the deficiencies of Stein because it does not teach or suggest the above-noted features of claims 1 and 17.
Claims 2-8 and 11-16 are allowed insofar as they depend directly or indirectly from claim 1 and thus contain the same allowable limitations.
Claim 18 is allowed insofar as it depends on claim 17 and thus contains the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Examiner, Art Unit 3786